Title: From Thomas Jefferson to Edward Everett, 21 July 1825
From: Jefferson, Thomas
To: Everett, Edward


                        Dear Sir
                        
                            Monticello
                            July 21. 25.
                    I am very thankful to the Bunkerhill monument association for the honor they have done me in electing me an honorary member of that institution. the occasion, which has given birth to it, forms an epoch in the history of mankind, well worthy of the splendid ceremonies with which it’s first stone was lately laid and consecrated. the coincidence of circumstances too, was truly fortunate, which permitted it to be laid by the hand of one so illustrious in his participation of the toils and dangers which followed the event it signalises. While I gratefully accept the honorable association proposed to me, I cannot be unaware that age, infirmities, and distance will deprive me of all the means of usefulness to the society. I can only offer then, for the object of the Institution, my best wishes for it’s success; and to it’s members the homage of my great respect and esteem.
                        Th: Jefferson